Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000361
                                                        16-NOV-2016
                                                        11:01 AM



                          SCWC-15-0000361

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


ASSOCIATION OF APARTMENT OWNERS OF CENTURY CENTER BY AND THROUGH
                     ITS BOARD OF DIRECTORS,
                 Petitioner/Plaintiff-Appellee,

                                vs.

                        LILY TAI NOMURA,
                 Respondent/Defendant-Appellant,

                                and

                          RICHARD LEE,
        Respondent/Applicant for Intervention-Appellant,

                                and

      DANNY ROBERTS, MICHAEL SPENCER, SAMANTHA COOK, ALETTA
FLEISCHINGER, KAYLA FERNANDEZ, KAYCEE HABAN, ALIX LUNSFORD, HANS
  BRODO, LILY LUM, CHRISTOPHER SCHULTE, LYLE NAM PAK, TOM SALT,
                 LOGAN CROWLEY, AND ERIN BARASKY,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-15-0000361; CIVIL CASE NO. 1RC14-1-7636)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee Association of Apartment

Owners of Century Center Inc.’s application for writ of
certiorari filed on October 12, 2016, is hereby rejected.

          DATED:   Honolulu, Hawai#i, November 16, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2